 1                                                               Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                             NO. CR 20-14 RSM
10
                              Plaintiff,                    SEALING ORDER
11
                         v.                                 Filed Under Seal
12
13    BRANDON BRANDRETH-GIBBS,
14
                              Defendant.
15
16
17         Having considered the records of this case and the United States’ motion for a

18 competency evaluation and hearing, the Court finds there are compelling reasons to file
19 this motion and order under seal. Accordingly, the United States’ sealing motion is
20 GRANTED.
21     IT IS SO ORDERED.

22         DATED this 14th day of April, 2020.

23
24
25                                                   A
                                                     RICARDO S. MARTINEZ
26                                                   UNITED STATES DISTRICT JUDGE
27
28
     Sealing Order – 1                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Brandreth-Gibbs, No. CR 20-14 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
